DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 06/02/2021, claims 1-12 were amended and no claims were canceled and/or added. Therefore, claims 1-12 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for – corresponding to element 10 in Fig. 1”, “an image acquisition assembly configured to – corresponding to element 22 in Fig. 2”, “a processing module for – corresponding to element 24 in Fig. 2”, “an analysis module configured to – corresponding to element 26 in Fig. 2 ”, “a time measurement module configured to – corresponding to element 28 in Fig. 2”,  and “an emission module for – corresponding to element 30 in Fig. 2” in claims 1-3, 6 and 8-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (Sanchez; US Pat. No. 10,013,620).
	For claim 1, Sanchez discloses a device for detecting the distraction of a driver of a vehicle (E.g. Col 1, lines 50-51; Fig. 2c), comprising: 
	an image acquisition assembly (E.g. Col 5, lines 20: vehicle in-cabin device 260c and 48-62: For clarity, only one vehicle in-cabin device 305 is depicted in FIG. 3. While FIG. 3 depicts only one vehicle in-cabin device 305, it should be understood that any number of vehicle in-cabin devices 305 may be supported. The vehicle in-cabin device 305 may include a memory 320 and a processor 315 for storing and executing, respectively, a module 321. The module 321, E.g. Col 5, lines 60-62: the processor 315 to generate at least one 3D model of at least a portion of a vehicle occupant (e.g., a driver and/or passenger) within the vehicle interior; Col 6, lines 5-19: The vehicle in-cabin device 305 may further include an image sensor input 335 communicatively connected to, for example, a first image sensor 336 and a second image sensor 337. While two image sensors 336, 337 are depicted in FIG. 3, any number of image sensors may be included within a vehicle interior monitoring system and may be located within a vehicle interior as depicted in FIGS. 1A-1C. The vehicle in-cabin device 305 may also include an infrared sensor input 340 communicatively connected to a first infrared sensor 341 and a second infrared sensor 342. While two infrared sensors 341, 342 are depicted in FIG. 3, any number of infrared sensors may be included within a vehicle interior monitoring system and may be located within a vehicle interior as depicted in FIGS. 1A-1C; Figs. 2C and 3), 
	a processing module for processing the acquired image (E.g. Col 5, lines 51-62: The vehicle in-cabin device 305 may include a memory 320 and a processor 315 for storing and executing, respectively, a module 321. The module 321, stored in the memory 320 as a set of computer-readable instructions, may be related to a vehicle interior and occupant position data collecting application that, when executed on the processor 315, causes vehicle in-cabin device 
	a direction associated with the head of the driver (E.g. Col 5, lines 19-22: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine a position and, or orientation of a driver's head 219c), and 
	a position of at least one hand of the driver (E.g. Col 5, line 23; determine position of the driver left and/or right hand), and 
	an analysis module configured to detect the distraction of said driver by determining, on the basis of the direction associated with the head and the position of at least one hand, the possible presence of at least one hand in the direction associated with the head of the driver (E.g. Col 5, lines 24-31: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine that the driver's head 219c is oriented toward a cellular telephone 221c in her right hand 220c. As also described in detail herein, a determination may be made that the driver is inattentive to the road based on the driver's head 219c being oriented toward the cellular telephone 221c).
For claim 2, Sanchez discloses a time measurement module configured to evaluate a detection time for which at least one hand is located in said direction associated with the head as determined by the processing module (E.g. Col 10, lines 22-31: The distraction could be quantified by duration that the driver engages in certain behaviors. Risk quantification may also be measured by weighting certain behaviors with higher severity than other behaviors, so the duration times are weighted. Risk quantification may also differentiate subcategories of behaviors based on degree of motion of hands, head, eyes, body. For example, the methods and 
For claim 3, Sanchez discloses an emission module for emitting an alarm signal on the basis of the detection of a distraction situation (E.g. Col 6, line 63 – Col 7, line 1: the processor 355 may generate a vehicle driver warning based on the comparison of the data representative of the 3D model of at least a portion of the vehicle driver with data representative of at least a portion of the 3D model vehicle operator to warn the vehicle operator that his position is indicative of inattentiveness).
For claim 8, Sanchez discloses wherein the processing module is also configured to determine a posture of the driver (E.g. Col 9, lines 7-9: It is collecting data about the driver's position/posture and the location of the arms relative to the body and structures in the vehicle (i.e. the steering wheel)).
For claim 9, Sanchez discloses wherein the processing module for processing the acquired image is configured to determine the direction associated with the head of the driver and the position of at least one hand of the driver on the basis of a representation of the posture of the driver (E.g. Col 5, lines 19-31; Col 9, lines 7-11).
For claim 10, Sanchez discloses wherein the processing module is configured to determine a direction of orientation of the head or a gaze direction of the driver (E.g. Col 5, lines 19-22: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine a position and, or orientation of a driver's head 219c).
For claim 11, is interpreted and rejected as discussed with respect to claim 1.
For claim 12, is interpreted and rejected as discussed with respect to claims 2-3.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Official Notice.
	For claim 4, Sanchez fails to expressly disclose that that the distraction situation corresponds to a configuration in which at least one hand of the driver is located outside at least one permitted area. However, examiner takes official notice that having distraction situation corresponds to a configuration in which at least one hand of the driver is located outside at least one permitted area is well-known in the art of distraction detection and would have been obvious to one of ordinary skill in the art in order to increase the number of ways the distraction of the driver is determined so that an alert to the driver is generated timely and thereby safety of on the road is increased.

	For claims 6-7, Sanchez fails to expressly disclose wherein the emission module is configured designed to emit the alarm signal in the event of a condition of the vehicle being driven, wherein the driving condition corresponds to the detection of a speed of the vehicle greater than a predetermined speed value or to the lack of use of an autonomous driving unit. However, examiner takes official notice that emitting an alarm signal in the event of a condition of the vehicle being driven and that the driving condition corresponds to the detection of a speed of the vehicle greater than a predetermined speed value or to the lack of use of an autonomous driving unit is well-known in the art of vehicles and would have been obvious to one of ordinary skill in the art in order to generate an alert when needed according to different needs and thereby satisfy system needs and/or environment requirement and also to increase the overall safety in the road.
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Zhou et al. (US Pat. No. 10,043,084)

	Horseman (US 2013/0009761)

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689